The Court
(Thruston, J., absent, but being of the same opinion)
refused the new trial, because the defendant had, in effect, had the full benefit of two new trials. Each trial had been full and fair, • and three ■ verdicts had been rendered against him. Because the Court was not satisfied that any of the jurors had been guilty of any improper conduct; and because the Court was still of opinion that the jury, if from the corroborating evidence they were satisfied upon the whole evidence that the defendant was guilty of speaking the words as laid in the declaration, did right in giving their verdict for the plaintiff, although they may have believed that the witness wilfully swore falsely in regard to the letter.